Case: 1:19-cv-01610 Document #: 31 Filed: 04/09/19 Page 1 of 1 PagelD #:85

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS

 

Christopher Moehrl, on behalf of himself and all others similarly situated

Plaintiff

vs. Case No.: 1:19-cv-01610

The National Association of Realtors, et al.

Defendant(s)
AFFIDAVIT OF SER E

I, William Jensen, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons, Class Action Complaint, and Civil Cover Sheet in the above
entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 03/14/2019 at 8:52 AM, I served HomeServices of America, Inc. with the Summons, Class Action Complaint, and Civil
Cover Sheet at 333 South 7th Street, 27th Floor, Minneapolis, Minnesota 55402 by serving Michael Warmka, Senior Vice
President and Chief Financial Officer, authorized to accept service.

Michael Warmka is described herein as:

Gender: Male Race/Skin: White Age:55 Weight: 190 Height: 6'0" Hair: Brown Glasses: No

I declare under penalty of perjury that this information is true and correct.

 
 
 

     

3/22/14

Mtoe, sh
VF LLL 2
i LY
Executed On

William ,
Client Ref Number:22140-001
Job #: 1558875

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
